         Case 7:18-mc-00268-NSR Document 11 Filed 08/27/20 Page 1 of 7




MEMORANDUM ENDORSEMENT


In re: DCMA Subpoena to YouTube (Google Inc.)
                                                                            08/27/2020
18-mc-268 (NSR)


The Court reviewed the attached pre-motion letter from YouTube user John Doe seeking to file a
motion (1) to quash the Subpoena, (2) for leave to proceed pseudonymously, and (3) to extend the
time to move, dated August 22, 2018 (ECF No. 6). The Court has also reviewed the letter response
from Watch Tower Bible and Tract Society of Pennsylvania (“Watch Tower”), dated August 27,
2018 (ECF No. 7.)
The Court waives the pre-motion conference requirement and grants John Doe leave to file the
motion with the following briefing schedule: moving papers are to be served (not filed) on
September 28, 2020; Watch Tower’s opposition is to be served (not filed) on October 13, 2020;
John Doe’s reply shall be served on October 20, 2020.
All motion documents shall be filed on the reply date, October 20, 2020. The parties shall provide
two copies of their respective documents to chambers as the documents are served. As long as
Judge Román’s Emergency Rules remain in place, copies shall be delivered to chambers in
electronic form.
The Clerk of the Court is respectfully directed to terminate the motions at ECF Nos. 6 and 7.


                                                                   Dated: August 27, 2020
                                                                          White Plains, NY

                                                                    SO ORDERED.



                                                                   _____________________
                                                                   Nelson S. Román, U.S.D.J.
        Case 7:18-mc-00268-NSR
Case 7-18-mc-00268-NSR         Document
                          Document       11in Filed
                                   6 Filed    NYSD  08/27/20 Page 2 ofPage
                                                     on 08/22/2018     7 1 of 3
        Case 7:18-mc-00268-NSR
Case 7-18-mc-00268-NSR         Document
                          Document       11in Filed
                                   6 Filed    NYSD  08/27/20 Page 3 ofPage
                                                     on 08/22/2018     7 2 of 3
        Case 7:18-mc-00268-NSR
Case 7-18-mc-00268-NSR         Document
                          Document       11in Filed
                                   6 Filed    NYSD  08/27/20 Page 4 ofPage
                                                     on 08/22/2018     7 3 of 3
Case 7:18-mc-00268-NSR Document 11 Filed 08/27/20 Page 5 of 7
Case 7:18-mc-00268-NSR Document 11 Filed 08/27/20 Page 6 of 7
Case 7:18-mc-00268-NSR Document 11 Filed 08/27/20 Page 7 of 7
